 
 
I 
111th CONGRESS
1st Session
H. R. 2396 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2009 
Mrs. Halvorson introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for an extension of the employer wage credit for employees who are active duty members of the Uniformed Services. 
 
 
1.Short titleThis Act may be cited as the Small Business Supporting our Troops Act of 2009. 
2.Extension of employer wage credit for employees who are active duty members of the Uniformed Services 
(a)In generalSubsection (f) of section 45P of the Internal Revenue Code of 1986 is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by subsection (a) shall apply to amounts paid after December 31, 2009.  
 
